Citation Nr: 1000452	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
plantar keratoses and pes planus of the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar keratoses and pes planus of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk
INTRODUCTION

The Veteran had almost continuous active military service 
from January 1975 to May 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The issues of entitlement to service connection for 
disabilities of the knees and hips are raised by an October 
2006 VA podiatry consult indicating that an altered gait due 
to the Veteran's service-connected bilateral foot disability 
has resulted in hip and knee pain.  These issues are referred 
to the RO for appropriate action.

The Board also notes that the Veteran alleged in a June 2006 
statement that he was unable to work due to his bilateral 
foot disability; however, in a statement submitted in 
November 2006, he stated that does not think he is entitled 
to a total disability rating because he does have limited 
options.  Thus, it does not appear that he is currently 
seeking a total rating based on unemployability due to 
service-connected disabilities.  If the Veteran believes that 
he is unemployable due to service-connected disabilities, he 
should so inform the RO, which should respond to any such 
clarification from the Veteran.


REMAND

The Veteran's most recent VA compensation and pension (C&P) 
examination was performed in April 2006.  In a letter from 
the Veteran, dated in June 2006, he asserted that he was 
unable to walk without a cane or wear normal shoes.  He 
stated that he was unable to work due to his inability to 
stand or walk.  In a subsequent letter dated in October 2006, 
the Veteran asserted that his feet swell after a few hours 
and are covered by callosities.  He furthered that he was 
scheduled for surgery to treat his feet.  In additional 
correspondence to VA, the Veteran and his representative 
generally asserted that the Veteran's feet continue to worsen 
in regards to pain, tenderness, and swelling.  

In a VA medical center (VAMC) podiatry consult dated in 
October 2006, the podiatric surgeon noted that he treated the 
Veteran for severe intractable plantar keratomas under the 
second and fifth metatarsal head of the right foot and under 
the third metatarsal head of the left foot.  The surgeon 
stated that he supported the Veteran's request for an 
increase in his disability status because of the Veteran's 
altered gait secondary to the problems he had in his feet 
with the displaced metatarsals that caused the severe painful 
plantar lesions.  The surgeon noted that one could barely 
touch the lesions, no less step or walk on them.   

In light of this evidence suggesting that the Veteran's 
disability has significantly increased in severity since the 
most recent VA examination, the Board has determined that the 
Veteran should be afforded another VA examination to 
determine the current degree of severity of his bilateral 
foot disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's service-connected bilateral 
foot disability during the period of 
this claim.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination in order to ascertain the 
current severity of the service-connected 
bilateral foot disability.  The claims 
file must be made available to and 
reviewed by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

